The Chancellor.
The facts presented in this case, are sufficient to retain the injunction, and entitle the complainants to an answer..
*239After Campbell and Rufus Emerson had obtained an assignnent and the possession of the property of Thomas Emerson, >y assuming to act as the authorized agents and attorneys of the Bank of Windsor, the bank refused to perform the conditions on which the assignment was made, and denied the authority of Campbell and Emerson to act as the agents of the bank in the premises, and both the bank and Campbell and Emerson, who assumed to act as the agents of the bank, now refuse to return the property, and are proceeding to collect the demands, and use the property assigned by Thomas Emerson.
It also appears, that subsequent to the disavowal of the authority of Campbell and Emerson by the bank, to act as its agents in the premises, and denial of their authority to make the compromise, Thomas Emerson has assigned the property and demands to the complainants, who claim to be the legal and bona fide owners of the same.
The facts presented by the bill, are sufficient to authorize the retaining of the injunction, and the motion to dissolve must be denied.
Motion denied.